7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 19
Case 1:21-cv-00306-JJM-PAS Document3 Filed 07/26/21 Page 1 of 2 PagelD #: 68

AO TAC (Rev. 07/10) Application to Proceed in District Court Without Prepay ing Fees or Costs (Short Form}

UNITED STATES DISTRICT COURT

 

for the
Touaee Srawiee
__S AN@DIS ADE MSDN )
PlaintiffiPetitioner )
? CE ) Civil Action No,
Me Mere 21) SteiZ FO 4 =

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

1am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that T am entitled to the relief requested.

In support of this application, | answer the following questions under penalty of perjury:

1. if incarcerated. T am being held at: PSSA (fe CORRALHOMS | Or

{femployed there, or have an account in the institution, I WM Ws to this document a statement certified
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where | was
incarcerated during the last six months.

   

2. [fnot incarcerated. If am employed, my employer’s name and address are:

My gfoss pay or wages are: $ oO __» and my take-home pay or wages are: $ &) per

(specify pay period)

3. Other Income. 1n the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes I) No
(b) Rent payments, interest, or dividends Yes \ [No
(c) Pension, annuity, or life insurance payments O Yes No
(d) Disability, or worker’s compensation payments (2 Yes No
({e) Gilis, or inheritances mM Yes Q
(f} Any other sources Yes rm

if you answered “Yes” ta any question above, describe below or on Separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 20
Case 1:21-cv-00306-JJM-PAS Document3 Filed 07/26/21 Page 2 of 2 PagelD #: 69

AO 240 (Rev. 07/10) Application to Proceed in District Cowrt Without Prepaying Fees or Costs (Short Form)

 

4. Amount of money that | have in cash or in a checking or savings account: $_ ( _ ) ;

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that 1 own, including any item of value held in someone else’s name (describe the property and its approximate

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

yer agree

7, Names (or, ifunder 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

A) ppnarcamere

8. Any debts or financial obligations {describe the umounts owed and ta whom they are payable}

Uv dmnercanerr

Declaration: | declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

BIEN): Hh € @ UCC

Applicant's sign

   

  
